       Case 6:18-cv-01329-FJS-ATB Document 32 Filed 02/21/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF NEW YORK

 TERI R. SMITH, on behalf of herself and the       )
 class members described herein,                   )
                                                   )
                Plaintiff,                         )
                                                   )
 v.                                                )     Case No. 6:18-cv-1329 (FJS/ATB)
                                                   )
 CONDUENT EDUCATION SERVICES,                      )
 LLC, f/k/a ACS, ACCESS GROUP, INC., and           )
 ACCESS FUNDING 2015-1,                            )
                                                   )
                Defendant.                         )


            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i), Plaintiff Teri R. Smith, through her undersigned

attorneys, hereby dismisses this action without prejudice, with each party to bear their own costs.



                                                       Respectfully submitted,


                                                       /s/ Cassandra P. Miller
                                                       Cassandra P. Miller
                                                       Counsel for Plaintiff



Cassandra P. Miller (Pro Hac Vice) (IL # 6290238)        Lawrence Katz (NY #2038461)
Tiffany N. Hardy (NY #511785)                            LAW OFFICES OF LAWRENCE KATZ
EDELMAN, COMBS, LATTURNER                                70 East Sunrise Highway, Suite 500
& GOODWIN, LLC                                           Valley Stream, NY 11581
20 South Clark Street, Ste. 1500                         (516) 374-2118
Chicago, Illinois 60603                                  lkatz@lawkatz.com
(312) 739-4200
(312) 419-0379 (FAX)
courtecl@edcombs.com
       Case 6:18-cv-01329-FJS-ATB Document 32 Filed 02/21/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

        I, Cassandra P. Miller, hereby certify that on Thursday, February 20, 2020, I caused a
true and accurate copy of the foregoing document to be filed via the courts CM/ECF online
system, which sent notice via email to all counsel of record.


                                                            s/Cassandra P. Miller
                                                            Cassandra P. Miller


Cassandra P. Miller (Pro Hac Vice) (IL # 6290238)
Tiffany N. Hardy (NY #511785)
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 South Clark Street, Ste. 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
Email address for service: courtecl@edcombs.com




 IT IS SO ORDERED.
 February 21, 2020
